Citation Nr: 1140623	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a disability of the legs, knees, and right ankle.  

3.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957 and from February 1957 to August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the April 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied the Veteran's claims seeking service connection for bilateral hearing loss and a disability of the legs, knees and right ankle because the evidence submitted was not new and material.  This decision also granted service connection for PTSD and evaluated it as 10 percent disabling, effective October 20, 2006.  

An Informal Conference was held on July 28, 2009 at the VA RO in Cleveland, Ohio before the Decision Review Officer (DRO), and a copy of the Informal Conference Report is in the claims file. 

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence sufficient to reopen the previously denied claims for entitlement to service connection for a bilateral hearing loss and for a disability of the legs, knees and right ankle has been received.  Accordingly, the Board is granting this portion of the Veteran's claim.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The underlying de novo claims for service connection for bilateral hearing loss and for a disability of the legs, knees and right ankle, as well as the issue of entitlement to an initial increased rating for service connected PTSD, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  A February 1996 rating decision continued a prior denial of service connection for bilateral hearing loss on the basis that the evidence did not show that the Veteran had a current disability that was incurred in, or aggravated, by military service or had existed continuously since separation.  While the Veteran perfected a timely appeal, he subsequently expressed a desire to withdraw his Notice of Disagreement (NOD) and substantive appeal with respect to this claim from appellate review before this claim was certified to the Board.  As such, the February 1996 rating decision is considered final.  

3.  The evidence received since the February 1996 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating that claim.  

4.  A February 1996 rating decision continued a prior denial of service connection for a disability of the legs, knees and right ankle (originally referred to as a bilateral leg condition and later characterized as arthritis) on the basis that the evidence did not show that such condition was incurred in, or aggravated, by military service or had existed continuously since separation.  While the Veteran perfected a timely appeal with respect to this claim, he subsequently expressed his desire to withdraw his NOD and substantive appeal regarding this claim from appellate review before it was certified to the Board.  As such, the February 1996 rating decision is considered final.  

5.  The evidence received since the February 1996 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a condition of the legs, knees and right ankle and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The February 1996 rating decision which continued a prior denial of service connection for bilateral hearing loss is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (2011).  

2.  The evidence received subsequent to the February 1996 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2011).  

3.  The February 1996 rating decision which continued a prior denial of service connection for a disability of the legs, knees and right ankle is final.  38 U.S.C. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (2011).  

4.  The evidence received subsequent to the February 1996 rating decision is new and material, and the claim for service connection for a disability of the legs, knees and right ankle is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claims for service connection for bilateral hearing loss and for a disability of the legs, knees and right ankle.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claims-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claims to Reopen

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In the current appeal, the Veteran contends that he developed bilateral hearing loss and a disability of the legs, knees and right ankle during his period of active service and that he has experienced continuing hearing loss and on-going pain in his lower extremities since his separation from service.  In this regard, the Board notes that service connection for bilateral hearing loss and a disability of the legs, knees and right ankle were previously considered and denied by the RO in the February 1996 rating decision.  Notice of this denial was provided to the Veteran, and he appealed this decision and perfected a timely appeal with respect to his claims.  However, before the Veteran's claims were certified for appeal, the Veteran indicated that he wished to withdraw all the issues on appeal.  See February 1997 Report of Contact slip.  The withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  See 38 C.F.R. §20.204(c) (2011).  As such, a rating decision in which the timely appeal has been withdrawn is considered final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §20.1103.  

In October 2006, the Veteran essentially requested that his claims seeking service connection for bilateral hearing loss and a disability of the legs, knees and right ankle condition be reopened.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

Where service connection for a disability has been denied in a final rating decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the February 1996 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, using these guidelines, the Board finds that the Veteran has submitted new and material evidence.  Accordingly, the claims concerning entitlement to service connection for bilateral hearing loss and for a disability of the legs, knees and right ankle will be reopened.  

      A.  Bilateral Hearing Loss 

The Veteran contends that he developed bilateral hearing loss due to exposure to acoustic trauma while serving in the military.  He further maintains to have experienced continuing hearing loss since this time.  See July 2009 Informal Conference Report.  

As previously noted, the Veteran's claim for bilateral hearing loss was previously considered and denied in the February 1996 rating decision.  The evidence of record at the time of the February 1996 rating decision included the Veteran's multiple DD 214 forms; his service treatment and personnel records; his original March 1978 application seeking service-connected compensation; the May 1978 VA examination report, VA treatment records dated in February 1973 and April 1978; report of the VA Ear Nose and Throat (ENT) consultation dated in June 1979; VA treatment records dated from April 1985 to September 1986; the February 1987 VA examination report; VA Hospital records dated in July and August 1995; the Veteran's September 1995 petition seeking to reopen his claim for service-connected compensation for his hearing loss; and the Veteran's own lay assertions.  Reports of the May 1978 and February 1987 VA audiological examinations reflect the Veteran's diagnosis of bilateral high frequency sensorineural hearing loss.  

In the February 1996 rating decision, the RO acknowledged that the Veteran wore hearing aids bilaterally and had a current hearing disability, but noted that his service treatment records revealed normal hearing at the time of his separation.  Based on the evidence of record, the RO ultimately concluded that, while the Veteran had sensorineural hearing loss, there was no evidence to show that this hearing loss was present to a compensable degree within one year after separation from active military service, or that his current hearing loss was causally or etiologically related to his military service.  

The evidence associated with the claims file subsequent to the February 1996 rating decision includes, but is not limited to VA treatment records dated from July 2001 to February 2010; Social Security Administration (SSA) Retirement Award letters dated in May 1998 and May 2001, the July 2009 Informal Conference Report; and the Veteran's own lay assertions.  

During the July 2009 Informal Conference Hearing, the Veteran contended that he was exposed to extreme noise levels while serving in Vietnam and has continued to experience difficulty hearing since his military service.  In addition, the Veteran's hearing disability has been noted in his VA medical records throughout the years.  

Given the nature of the Veteran's condition, the Board finds that the Veteran is competent to report that he began to experience auditory problems in service and has continued to experience these problems since his separation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

Furthermore, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade v. Shinseki, 24 Vet. App. 110 (201).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the February 1996 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final February 1996 rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The majority of this additional evidence is certainly new, in that it was not previously of record.  The Board finds the July 2009 Informal Conference Report, to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  During this hearing, the Veteran's described his exposure to acoustic trauma while serving in Vietnam.  He further discussed experiencing ongoing symptoms of hearing loss since service.  The Veteran's hearing testimony and lay assertions discussing his in-service exposure to extreme noise levels as well as his ongoing symptoms, were not of record at the time of the February 1996 rating action.  

The Board finds the Veteran competent and credible with respect to these assertions, and his testimony relates to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim for service connection for bilateral hearing loss.  The claim to reopen the issue of entitlement to service connection for hearing loss, is therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  

      B.  Disability of the Legs, Knees and Right Ankle

The Veteran claims that the current condition of his legs, knees and right ankle, also referred to as a right knee condition, was incurred during his military service.  

As previously noted, the Veteran's claim for a right knee condition was previously considered and denied in the February 1996 rating decision.  The evidence of record at the time of the February 1996 rating decision included the Veteran's multiple DD 214 forms; his service treatment and personnel records; his original March 1978 application seeking service-connected compensation; the May 1978 VA examination report, VA treatment records dated in February 1973 and April 1978; report of the VA Ear Nose and Throat (ENT) consultation dated in June 1979; VA treatment records dated from April 1985 to September 1986; the February 1987 VA examination report; VA hospital reports dated in July and August 1995; the Veteran's September 1995 petition seeking to reopen his claim for service-connected compensation for his hearing loss and the Veteran's own lay assertions.  

Report of the May 1978 VA examination reflects the orthopedic evaluation of the Veteran to be "grossly normal."  However, VA progress notes dated from April 1985 to September 1986 reveal the Veteran's continuing complaints of discomfort, pain and numbness in his lower extremities.  He underwent an X-ray of his knees in April 1986, the results of which were shown to be normal.  The Veteran was later seen at the VA Vascular clinic in July 1986, with complaints of pain in both legs, which he described as a "dull/aching type which has seasonal variation."  While the examiner's assessment is somewhat unclear, he appears to have noted the possibility of "arthritis vascular distribution to lower ext[remities]."  During his February 1987 VA examination, the Veteran described a history of ongoing pain in his legs, arms and hands "with cramps due to poor circulation."  The examiner noted that the Veteran's pain begins in the thoracic region and travels down to the lower lumbar region.  A subsequent VA Hospital discharge note dated in August 1995 does reflect a diagnosis of degenerative joint disease (DJD).  

In the February 1996 rating decision, the RO acknowledged the Veteran's complaints of pain and discomfort in his lower extremities, and noted that the VA August 1995 VA Hospital report reflected a diagnosis of DJD.  However, the RO held that the Veteran's service treatment records were clear for any complaints of or treatment for a condition of the lower extremities, and denied the Veteran's claim on the basis that there was no evidence to show that the Veteran had a current disability of the lower extremities that was incurred in, or causually or etiologically related to his military service.  

The evidence associated with the claims file subsequent to the February 1996 rating decision includes, but is not limited to VA treatment records dated from July 2001 to February 2010; Social Security Administration (SSA) Retirement Award letters dated in May 1998 and May 2001, the July 2009 Informal Conference Report; and the Veteran's own lay assertions.  

VA treatment records dated from July 2001 to June 2009 reflect on-going symptoms of pain in the lower extremities.  These records also show that the Veteran continued to seek routine care and treatment for pain in his legs and knees, and further reflect a consistent diagnosis of DJD.  During the July 2009 Informal Conference Hearing, the Veteran indicated that his right knee condition was incurred in service.  Additionally, in the August 2011 Appellant's Brief, the Veteran, through his representative, contended that the current condition of his legs, knees and right ankle was incurred during service.  Through the Veteran's assertions, as well as the VA treatment records reflecting on-going complaints of and treatment received for the lower extremities, the Board finds that the Veteran, in essence, has indicated that has experienced on-going pain and discomfort in his lower extremities since service.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he has suffered pain in his lower extremities since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony and lay assertions provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the February 1996 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  

In particular, the Board finds the Veteran's VA treatment records and lay assertions to be new and material evidence within the provisions of 38 C.F.R. §3.156.  The VA treatment records reflect the Veteran's continuing complaints of pain in his lower extremities since his military service.  Also, through his contentions, the Veteran has essentially maintained that he developed pain and discomfort in his lower extremities in service and has continued to experience on-going pain in his lower extremities since this time.  The above-referenced VA treatment records and the Veteran's lay assertions, all of which reflect his contentions that he has continued to experience pain in his lower extremities since service, were not of record at the time of the February 1996 rating decision.  

The Veteran is competent and credible with respect to these assertions.  His VA treatment records and his lay assertions relate to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for a condition of the legs, knees and right ankle.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a disability of the legs, knees and right ankle is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Bilateral Hearing Loss

In the present appeal, the Veteran maintains that he has bilateral hearing loss as a result of his exposure to acoustic trauma while serving as Mortar Man in the U.S. military.  Specifically, the Veteran contends that he had extensive noise exposure during his periods of service in Vietnam and has continued to experience hearing loss since his military service.  See July 2009 Informal Conference Report.  

With respect to the Veteran's service treatment records, the December 1953 report of medical examination conducted pursuant to his enlistment with the U.S. Marine Corps Reserves shows the clinical evaluation of his ears and drums to be normal, and the Veteran did not mark to have or to have had any ear, nose, or throat trouble in his report of medical history.  In addition, the whispered voice test conducted upon enlistment was shown to be 15/15 in both ears, and the Veteran had a hearing loss profile of 'H1' at the time of his December 1953 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  
At his January 1954 examination conducted pursuant to the Veteran's discharge from the U.S. Marine Corps Reserves and re-enlistment with the U.S. Marine Corps, as well as the December 1956 examination conducted in connection to his release from active duty, the clinical evaluation of the Veteran's ears was shown to be normal, he had a hearing loss profile of 'H1', and the whispered voice tests were shown to be 15/15 in both ears.  

On the Veteran's February 1957 examination in connection to his second period of enlistment with the U.S. Marine Corps, the clinical evaluation of his ears and drums was shown to be normal and he did not mark to have a history of ear nose or throat trouble in his medical history report.  In addition, the whispered voice tests were shown to be normal in both ears and the Veteran was assessed with hearing loss profile of 'H1'.  While the Veteran was seen at the Marine Dispensary in May 1960 with complaints of pain in his left ear and was diagnosed with otitis media, the remainder of his service treatment records during this period of service are clear for any complaints or signs of hearing problems.  

The August 1962 discharge and reenlistment examination was also clear for any signs, notations or complaints of hearing problems, and the clinical evaluation of the ears and drums was shown to be normal.  Finally, at the Veteran's August 1968 examination pursuant to his release from active duty, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and the whispered voice tests reflected a score of 15/15 in both ears.  

Concerning the Veteran's contentions that noise exposure was the injury or event in service which resulted in his current hearing loss; his DD 214 forms for his three periods of service reflect that his military occupational specialty (MOS) was that of Mortar Man.  During his July 2009 Informal Conference, he reported that he was exposed to extreme noise levels while serving in Vietnam.  

The Board notes that the Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.

The Veteran's DD 214 forms reflect that he had eight months of foreign service during his first period of active service, one year and eight months of foreign service during his second period of active service, and 3 years and seven months of foreign service during his third period of active service.  In addition, his personnel records indicate that he served in Vietnam for significant periods of time between May 1965 to August 1968 and participated in a number of combat-related operations while serving there.  These records show that besides fulfilling the duties of a Mortar Man, the Veteran held other positions and was responsible for additional primary duties, to include that of Gunner, Wireman and Military Policeman.  Furthermore, the record reflects that the Veteran has received the Vietnam Service Medal and the Vietnam Campaign Medal.  As such, there is satisfactory evidence that the Veteran had noise exposure consistent with the circumstances, conditions, or hardships of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  The questions remain, however, whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to the noise exposure in service.  

The Veteran was afforded a VA examination in May 1978, at which time he described his hearing as "poor" since his discharge from the Marine Corps.  According to the Veteran, he had two tours of duty in Vietnam, wherein he was exposed to noises from the firing of mortar and artillery weapons.  He also underwent an audiological evaluation, the results of which showed pure tone thresholds, in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
10
XX
95
LEFT
5
5
25
XX
95

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  However, it does not appear that the Maryland CNC was utilized for speech discrimination testing.  The Veteran was diagnosed with high frequency sensorineural hearing loss in both ears.  

During a June 1979 VA treatment visit at the ENT clinic, the Veteran complained of bilateral hearing loss, especially while in a crowded environment with people talking simultaneously.  Upon physical examination, the Veteran's tympanic membranes were described as intact, and the "Rinne" test was shown to be positive on both sides.  The examiner also noted that upon "free field testing" the Veteran correctly repeated the whisper test words from more than 10 to 15 feet on each side.  Based on his evaluation, the examiner diagnosed the Veteran with mild bilateral sensorineural hearing loss.  

The Veteran was afforded another VA examination in February 1987, at which time he underwent another audiological evaluation.  The results of this evaluation showed pure tone thresholds, in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
35
65
95
LEFT
10
0
25
80
90

While speech audiometry revealed speech recognition ability of 80 percent in the right ear and 96 percent in the left ear, the Maryland CNC was not utilized for speech discrimination testing.  The examiner noted that the Veteran had decreased hearing in his ears and diagnosed bilateral high frequency sensory hearing loss.  

While the Veteran has been diagnosed with bilateral hearing loss for VA purposes, neither one of the Veteran's VA examinations included a medical opinion as to whether his hearing loss was related to service.  The remainder of the VA treatment records reflect complaints and notations of hearing loss, but are devoid of any medical opinion or determination as to the etiology of the Veteran's hearing loss.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

While the May 1978 and February 1987 VA examinations included an audiological evaluation of the Veteran and were provided in connection to the Veteran's claim seeking service connection for bilateral hearing, these examinations were inadequate.  An opinion regarding the etiology of the Veteran's bilateral hearing loss was not given.  Under the circumstances presented in this case, the Board finds that a new VA audiological examination and opinion is required.  

Disability of the Legs, Knees and Right Ankle

The Veteran asserts that the current condition of his legs, knees and right ankle was incurred in service.  Turning to the Veteran's service treatment records, his December 1953 examination conducted pursuant to his enlistment in the U.S. Marine Corps Reserves was negative for any complaints, treatment or diagnosis of a disability or disabilities in the lower extremities.  Clinical evaluation of his lower extremities was shown to be normal, and the Veteran had a physical profile of 1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  In addition, the Veteran did not mark to have or to have had any cramps in his legs, a trick or locked knee, or arthritis in his report of medical history.  At the January 1954 examination pursuant to his discharge and reenlistment in the U.S. Marine Corp, the clinical evaluation of his lower extremities was also shown to be normal, and the Veteran had a physical profile of 1 at the time of this examination.  
The remainder of his service treatment records during his first period of active service are clear for any treatment for or diagnosis of a knee, leg or ankle disability, and his December 1956 separation examination reflects the clinical evaluation of his lower extremities to be normal.  

The February 1957 examination pursuant to his re-enlistment in the U.S. Marine Corp also reflects a normal clinical evaluation of the lower extremities and the Veteran denied a history of pain, discomfort, or arthritis in his lower extremities.  Clinical evaluation of the Veteran's lower extremities was again shown to be normal at his August 1962 discharge and reenlistment examination.  A December 1962 clinical record reflects that the Veteran was involved in a motor vehicle accident when the vehicle he was driving ran off the pavement and overturned.  While the report reflects that he suffered a fracture to his lower rib, there were no complaints or notations indicating that he suffered any form of injury to his lower extremities.  At the Veteran's August 1968 examination pursuant to his release from active duty, the clinical evaluation of his ears and drums was shown to be normal, and there was no indication of a condition or disability of the lower extremities.  

The Veteran was afforded a VA examination in May 1978, at which time his orthopedic system was described as "grossly normal."  VA treatment records dated from April 1985 to September 1986 reflect that the Veteran was seen on a number of occasions with complaints of pain, numbness and cramps in his knees and legs.  He underwent an X-ray of the bilateral knees in April 1986, the results of which were shown to be normal.  At a July 1986 treatment visit at the VA Vascular Clinic, the Veteran complained of pain in his bilateral legs, and described this pain as a "dull/aching" sensation.  The examiner's appears to have noted down the possibility of "arthritis vascular distribution to lower ext[remities]."  At a February 1987 VA examination, the Veteran described a history of ongoing pain in his legs, arms and hands "with cramps due to poor circulation."  The examiner noted that the Veteran's pain begins in the thoracic region and travels down to the lower lumbar region.  However, the examination report was clear for any diagnosis or diagnoses of a disability/disabilities of the bilateral legs, knees or ankles.  A subsequent VA Hospital discharge note, dated in August 1995, reflects a diagnosis of degenerative joint disease (DJD).  

The remainder of the Veteran's VA treatment records reflect continuing complaints of and treatment for his lower extremities, to include his legs and knees.  In the July 2011 Appellant's Brief, the Veteran, through his representative contends that the condition of his legs, knees and ankle arose during service.  The Board finds the Veteran competent to report continuing symptoms of pain in his lower extremities since service.  In addition, based on the evidence submitted, the Board finds the Veteran credible with respect to his assertions.  

During the July 2009 Informal Conference, the DRO expressed an intent to schedule the Veteran for a VA examination in connection to his knee condition.  However, it does not appear that a request for new VA examination was ever initiated.  While the Veteran was afforded a general VA examination in February 1987, wherein the examiner noted the Veteran's complaints of pain in his lower extremities, it does not appear that the examiner conducted a thorough evaluation of the Veteran's musculoskeletal system, to include his lower extremities.  As the more recent records reflect continuing care and treatment for the Veteran's lower extremities, as well as a diagnosis of DJD, and as the Veteran's claim is being remanded for an appropriate audiological evaluation to determine whether his hearing loss is related to service, the Veteran should also be accorded an adequate VA orthopedic examination in connection to the condition of his legs, knees and right ankle, to identify his appropriate diagnosis of this condition, and determine whether the diagnosed condition(s) is/are related to service.  

PTSD

The Veteran's service-connected PTSD is currently evaluated as 10 percent disabling.  He contends that his psychiatric symptoms are more severe than this current disability rating reflects.  After a complete and thorough review of the claims folders, the Board determines that a remand of the Veteran's increased rating claim for his service-connected PTSD is required to allow for further development of the record.  

The Veteran was afforded a VA examination in August 2009, at which time, he stated that his wife of 49 years passed away in 2007.  He has eight children and claims to have a good relationships with all except two.  He reported to have little social activity and described himself as a loner.  According to the Veteran, he spends his time watching television, playing with his dogs, taking walks and doing light yard work.  He denied any suicidal or homicidal thoughts as well as a history of violence, assaultiveness, and suicide attempts.  However, he did report to experience nightmares approximately once every two to three months and occasional intrusive thoughts.  He further reports an occasional exaggerated startle response to loud noises.  

The examiner described the Veteran's avoidance and arousal symptoms as mild, noting that he was eager and willing to talk about his experiences in Vietnam, and that his arousal symptoms have decreased significantly over the years.  During the mental evaluation, the examiner described the Veteran as a pleasant and polite gentleman with a bright affect and neutral mood.  According to the examiner, the Veteran did not display any symptoms of anxiety, and exhibited an adequate ability to maintain minimal personal hygiene and other basic activities of daily living.  He further observed no evidence of impairment in the Veteran's thought process and communication skills throughout the interview, nor did he detect signs of delusional thoughts or hallucinations.  Based on his discussion with, and evaluation of the Veteran, the examiner described the Veteran's current psychosocial functional status as "fair to good, " diagnosed the Veteran with PTSD, and determined that his PTSD symptoms were mild.  He assigned the Veteran a Global Assessment of Functioning (GAF) score of 70.  

In the July 2011 Appellant's Brief, the Veteran, through his representative, appears to contend that his PTSD has worsened since his last VA examination.  The record reflects that the Veteran has not been afforded another VA psychiatric examination since the August 2009 evaluation, over two years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As this matter is being remanded for further development, the RO should attempt to obtain any ongoing medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Therefore, the AOJ must attempt to obtain any other relevant records pertinent to the Veteran's claims; afford the Veteran VA examinations to determine the nature and etiology of his hearing loss and any disability of his legs, knees and right ankle; and afford the Veteran an updated VA examination to determine the current severity of his service-connected PTSD.  [For the reasons set forth herein, the medical evidence currently of record is insufficient for the Board's adjudication of this issue.]  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Issue to the Veteran a VCAA notification letter pertaining to the underlying claims for service connection for bilateral hearing loss and a disability of the legs, knees and right ankle.  

2. Request relevant records pertaining to treatment the Veteran has received for his lower extremities, his PTSD, and his auditory problems from the VA Medical Center in Huntington, West Virginia, dating from February 2010 to the present.  All such available documents should be associated with the claims file.  

3. Then, the Veteran should be accorded a VA audiological examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and VA treatment records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  The examiner should specifically take note of the Veteran's DD-214 forms which indicate his MOS was that of Mortar Man.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and provide an interpretation of any audiometric findings contained on a graph.  

For any hearing loss disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is(are) otherwise related to his military service, to include his conceded exposure to acoustic trauma in service.  Complete rationale should be provided for all opinions expressed.  

4. Also, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any disorder of the legs, knees or ankles that may be present.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current disability of the lower extremities (bilateral or unilateral) and provide diagnoses for all identified disabilities-including any orthopedic disorders found.  For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise etiologically related to the Veteran's military service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5. Then, the Veteran should be scheduled for a psychiatric examination to determine the current nature and extent of his service-connected PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  Also, the examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including his ability to obtain and to maintain employment.  A complete rationale for all opinions expressed must be provided.  

6. After completing the above, and any other development deemed necessary, adjudicate the issues of entitlement to service connection for bilateral hearing loss and a disability of the legs, knees and right ankle and readjudicate the issue of entitlement to an initial increased rating for service-connected PTSD.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


